Citation Nr: 0427126	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  00-14 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability 
for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel
INTRODUCTION

The veteran served in the Navy from February 1938 to December 
1938.  He died in December 1998 and the appellant is his 
adult son.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case was remanded by the Board in December 2002.  In 
June 2004, the appellant testified at hearing before the 
undersigned.  A transcript of the hearing is part of the 
record.  The appellant has submitted additional evidence and 
has waived initial consideration by the RO. 


FINDINGS OF FACT


1.  In a March 1939 rating decision, the RO denied service 
connection for a back disability, a congenital malformation, 
sacralization of the 5th lumbar vertebra; after the veteran 
was notified of the decision and of his right to appeal, he 
did not appeal the rating decision and the rating decision 
became final.

2.  In a March 1997 rating decision, the RO denied the 
veteran's petition to reopen the claim of service connection 
for a back disability; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he filed a notice of disagreement, initiating an 
appeal of the RO's rating decision. 

3.  During the pendency of the appeal, the veteran died in 
December 1998.

4.  Following the veteran's death, the appellant, the 
veteran's son, filed a claim for accrued benefits. 

5.  The only pending claim at the time of the veteran's death 
was the petition to reopen the claim of service connection 
for a back disability, a congenital malformation, 
sacralization of the 5th lumbar vertebra. 

6.  For the purpose of accrued benefits, the evidence 
presented since the March 1939 decision does not bear 
directly and substantially upon the specific matter under 
consideration; is cumulative or redundant; or it is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1939 rating decision by the RO denying service 
connection for a back disability, a congenital malformation, 
sacralization of the 5th lumbar vertebra, became final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 
20.1103 (2002).

2.  For the purpose of accrued benefits, new and material 
evidence has not been presented to reopen the claim of 
service connection for a back disability, a congenital 
malformation, sacralization of the 5th lumbar vertebra.  38 
U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. § 3.156(a) 
(2001), § 3.1000 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The RO's rating decision in September 1999 was made prior to 
the enactment of the VCAA in 2000, however, the Board finds 
that any defect with respect to the timing of the VCAA notice 
has not prejudiced the appellant's case for the reasons 
specified below.  

In the supplemental statement of the case, dated in April 
2002, the RO cited 38 C.F.R. § 3.159 with the provisions for 
requesting that the appellant provide any evidence in his 
possession that pertained to the claim and for responding 
within 30 days.  In a December 2003 letter, the RO provided 
additional VCAA notice, notifying the appellant that the 
evidence necessary to substantiate the claim to reopen must 
bear directly and substantially on the issue for 
consideration.  The RO also advised the appellant of the 
information and evidence necessary to substantiate a claim 
for accrued benefits, namely, that the veteran was entitled 
at death to monetary benefits under existing ratings or 
decisions, or that a claim was pending at the time of death 
and evidence in the file supported benefits due and unpaid.  
The RO also notified the appellant that VA would obtain 
records in the custody of Federal agencies, including service 
medical records and records of VA, and that VA would obtain 
on his behalf other records, including private medical 
records, that were not in the custody of a Federal agency.  

While the VCAA notice could not have been given prior to the 
September 1999 rating decision, the VCAA notice subsequently 
provided by the RO complied with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

As for the notice to respond within 30 days, 38 U.S.C.A. 
§ 5103(b)(3) (West 2002 & Supp. 2004) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

As for the provision to provide any evidence in his 
possession, the April 2002 supplemental statement of the case 
contained the pertinent provision of 38 C.F.R. § 3.159. 

For these reasons, neither the timing nor the content of the 
VCAA notice is prejudicial to the appellant and no further 
procedural development is required to comply with the duty to 
notify under the VCAA.  

Duty to Assist 

With respect to VA's duty to assist the appellant, the Board 
notes that the instant claim is one for accrued benefits, and 
that as such, the only relevant evidence is that which was in 
the file at date of the veteran's death, including any 
evidence actually or constructively in VA's possession.  The 
Board points out that the appellant has not alleged that 
there are outstanding VA records for the veteran, and that 
there is otherwise no indication that such records exist.  
Accordingly, the Board concludes that VA's duty to assist the 
appellant in obtaining evidence in connection with the 
instant claim has been fulfilled.

Accrued Benefits

Preliminary Matters 

A copy of the death certificate discloses that the veteran 
died in December 1998 of cardiovascular disease.  For marital 
status, it was noted that the veteran was widowed. 

In May 1999, the appellant, the veteran's son, filed for 
accrued benefits.  In August the appellant filed an 
application for reimbursement of burial expenses from accrued 
benefits. 

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, due and unpaid for a period of not more than two 
years prior to death, may be paid to certain persons such as 
the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

A child is defined as one who is under the age of 18 years, 
or one who, before reaching the age of 18, became permanently 
incapable of self-support, or one who is pursuing a course of 
education or training until the age of 23.  38 C.F.R. § 3.57.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse a person who bore 
the expense of last sickness or burial. 38 C.F.R. 
§ 3.1000(a)(4). 

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).  In order for a claimant to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death.  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).

With respect to claim pending at the time of the veteran's 
death, in 1996, the veteran filed a petition to reopen the 
claim of service connection for a back disability.  In a 
March 1997 rating decision, the RO held that new and material 
evidence to reopen the claim had not been submitted.  In a 
June 1997 statement, after he had received notice of the 
adverse determination, the veteran expressed dissatisfaction 
with the March 1997 rating decision based upon clear and 
unmistakable error.  

In the VA's appeals process, the term "clear and 
unmistakable" carries a specific legal meaning.  Clear and 
unmistakable error is a legal theory that allows a collateral 
attack on a previous determination that was final.  38 C.F.R. 
§ 3.105(a).  In this case, the March 1997 rating decision had 
not become final because the one-year period from the date of 
the notice of the rating determination had not elapsed.  
38 C.F.R. § 20.302(a).  The RO properly processed the 
veteran's statement of dissatisfaction as a notice of 
disagreement, initiating the appeal of the March 1997 rating 
decision.  In the November 1998 statement of the case, the RO 
addressed the argument of clear and unmistakable error in the 
claim to reopen in the context of the March 1997 rating 
decision.  The appellant is not pursuing the claim of service 
connection for a hernia, which was denied by the RO in a 
January 1998 rating decision. 

For the reasons expressed above, the only pending claim was 
the petition to reopen the claim of service connection for a 
back disability.  Also, since the appellant does not meet the 
regulatory definition of child, the potential accrued benefit 
in this case is limited to the reimbursement of the expense 
of the last sickness or burial. 38 C.F.R. § 3.1000(a)(4). 

In his statements and testimony, the appellant has also 
raised the argument of clear and unmistakable error.  It is 
well established legally that after the veteran died it is 
not permissible for the appellant to be substituted for the 
veteran in the veteran's claim of disability compensation 
under Chapter 11 of the Title 38 of the United States Code.  
Landicho v. Brown, 7 Vet.App. 42 (1994).  As a claim for 
accrued benefits is separate from the veteran's claim for 
service connection, there is no legal authority for a person 
to seek correction of a decision on a veteran's claim for the 
purpose of accrued benefits.  Haines v. West, 154 F.3d1299, 
1301 (Fed.Cir. 1998). Therefore, in his claim for accrued 
benefits, the appellant cannot pursue a claim of clear and 
unmistakable error in the prior disability compensation 
claims of the veteran. 

New and Material 

A claim which has been denied in a final rating decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  The Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction, 
regardless of how the RO ruled.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been presented, the analysis must end. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back disability, a congenital 
malformation, sacralization of the 5th lumbar vertebra, was 
denied in a March 1939 rating decision.  After the veteran 
was notified of the adverse decision and of his right to 
appeal the decision, he did not appeal.  

In 1996, the veteran petitioned the RO to reopen the claim of 
service connection for a back disability.  In a March 1997 
rating decision, the RO held that new and material evidence 
had not been presented to reopen the claim.  The veteran then 
appealed the RO's rating decision.  During the pendency of 
his appeal the veteran died in December 1998.  The appellant, 
the veteran's son, then timely filed a claim for accrued 
benefits. 

Therefore service connection for a back disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication in 
March 1939.  

Evidence Previously Considered 

The evidence of record at the time of the 1939 rating 
decision included service medical and personnel records, in 
which no spinal abnormality was noted on entrance 
examination.  In August 1938, the veteran was hospitalized 
for observation for an unrelated condition.  During the 
hospitalization, he began to complain of lower back pain 
around the sacroiliac joints.  X-rays of the lower spine 
revealed an anomalous transverse process of the fifth lumbar 
vertebra, which was fused to the sacrum.  The studies showed 
that on the left there was a false joint between the 
transverse process and the sacrum.  The diagnosis was a 
congenital malformation, sacralization of fifth lumbar 
vertebra.  The veteran was evaluated by a Board of Medical 
Survey, who recommended the veteran's discharge as unfit for 
duty on account of the diagnosis of congenital malformation, 
sacralization of fifth lumbar vertebra.  The Medical Survey 
concluded that the condition existed prior to enlistment.

The service medical records also show that the veteran 
submitted a statement that he had injured his back during 
training, that he reported to the dispensary, and that he 
received therapy.  He stated that before the injury his back 
never troubled him.  Dispensary records show that in November 
1938 the veteran was treated for a back sprain for three days 
with wave therapy with no further treatment.  A Medical 
Officer reported that the injury was apparently so slight as 
to not warrant an injury report and that the veteran reported 
to the dispensary on the day following boxing practice, when 
he received the injury.  

Following receipt of the dispensary note, a Medical Officer 
concluded that the anomaly demonstrated on X-ray had not been 
caused by the March 1938 injury and that the anomaly was 
congenital in nature.  The veteran was thereafter discharged 
and his service personnel records show that he was discharged 
by reason of physical disability.

A January 1939 report of the U.S. Naval Hospital in San 
Diego, California, discloses that the veteran was retained in 
the hospital following his discharge from service until he 
requested release in January 1939.  

In a March 1939 rating decision, the RO denied service 
connection for a back disability, a congenital malformation, 
sacralization of the 5th lumbar vertebra, on grounds that it 
was not incurred in or aggravated by service.  After the 
veteran was notified of the decision and of his right to 
appeal, he did not appeal the rating decision and the rating 
decision became final

Additional Evidence Since the 1939 Rating Decision 

Item (1) consists of service medical and personnel records, 
which are duplicates of the records previously considered and 
therefore are not new.  Two of the documents, disclosing 
malformation of the back and that the veteran was discharged 
to home following a Medical Survey, are cumulative of 
evidence previously considered and not new. 

Item (2) is a Navy Department document that shows that the 
veteran was discharged in December 1938 on account of 
physical disability, which is cumulative of evidence 
previously considered and therefore not new. 

Item (3) consists of private medical records showing 
treatment in 1969 for lumbosacral strain and in 1996 to 1998 
for unrelated conditions.  While the evidence is new, it is 
not material because the evidence does not relate the back 
condition to service or any incident during service, which 
was the basis for the denial of the claim in 1939. 

As for the appellant's statements and testimony, he argues 
that the veteran should have been afforded the presumption of 
soundness when his back problems were discovered in service 
or that his back condition should have been considered 
aggravated by the March 1938 injury.  He also argues that the 
U.S. Navy committed fraud when the service department 
determined that the back disorder existed prior to 
enlistment.  At his June 2004 hearing, the appellant provided 
detailed testimony concerning the circumstances of the March 
1938 injury and presented testimony as to what he personally 
observed of the veteran's back complaints after service.  

As for the appellant's testimony, while credible, to the 
extent that the testimony is offered as providing evidence of 
an in-service back injury and aggravation, the facts 
surrounding back strain related to boxing have been 
previously established.  The issue of aggravation is a medial 
question, as a layperson the appellant is not qualified to 
express an opinion that requires medical expertise.  Where, 
as here, resolution of the issue of aggravation turns on a 
medical matter, unsupported lay testimony, cannot serve as a 
predicate to reopen the previously denied claim. 

For these reasons, the additional evidence presented is not 
new and material because it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for a back disability for the 
purpose of accrued benefits, the appeal is denied. 


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



